DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-10, 12-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galera et al. (US 2019/0147655 A1, hereinafter, Galera).
(abstract, FIG. 21 is an example methodology 2100 for interfacing with an industrial automation system via a virtual control panel using a wearable appliance. Initially, at 2102, a request for a virtual control panel is sent from a wearable appliance to a VR/AR presentation system, the virtual control panel associated with an automation system (or device) being viewed via the wearable device. In an example embodiment, the identification of the automation system or device can be obtained based on identification information read by the wearable apparatus from an optical code affixed to the automation system, [0193]):
(A) providing a central controller and a virtual reality (VR) display system, wherein the central controller is managed by at least one remote server, and wherein the VR display system is electronically connected to the central controller (FIG. 5 is a block diagram of a generalized example architecture including a VR/AR presentation system 302 that renders augmented and virtual reality presentations of an industrial facility. The example industrial environment depicted in FIG. 5 includes one or more industrial controllers 504, HMls 506, motor drives 518, industrial safety systems 520, databases 508 (e.g., data historians, employee databases, inventory databases, etc.), and device documentation repositories 510. The industrial environment may also include other sources of industrial data not depicted in FIG. 5, including but not limited to quality systems (e.g., vision systems or other qualify verification systems), telemetry devices, presence sensors (e.g., photo detectors, optical scanners, proximity switches, etc.), video cameras, and other devices or sub-systems. In an example environment, these industrial devices and systems can reside on a plant (operational technology) network 116, [0081, 0193]);
(8) providing a control system to an operational zone, wherein the control system is electronically connected to the central controller (FIGS. 23 and 27 depict example three-dimensional safety fields that are defined in terms of x-. y-, and z-axis dimensions, which may be suitable for TOF sensors having relatively wide fields of view within which a three-dimensional safety zone can be defined. FIGS. 24 and 25 depict example two-dimensional rectangular safety and warning fields that are defined in terms of only their x- and y-axis dimensions. In an example implementation, these two-dimensional safety and warning fields can be defined and associated with laser scanner devices that use a narrow oscillating or rotating beam of light to monitor a flat plane within which two-dimensional fields can be defined. These two-dimensional safety and warning fields are not limited to regular shapes, such as the rectangles illustrated in FIGS. 24 and 25., [0221]);
(C) providing a plurality of sensors and a plurality of cameras deployed in the operational zone, wherein both the plurality of sensors and the plurality of cameras are electronically connected to the control system ([0060], The presentation system 302 can also be configured to work in conjunction with video capture devices (e.g., 360-degree cameras, webcams, swivel-based IP cameras, etc.) installed at one or more locations within the plant environment. In an example implementation in which 360-degree cameras are integrated with the system, presentation system 302 can deliver, on request, a live 360-degree video feed of the plant floor to the user's wearable appliance 206. For example, the external view described above can include camera icons representing the 360-degree cameras that are capable of providing a live video feed. In response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable natural language verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device, [0060]; FIG. 5, including but not limited to quality systems (e.g., vision systems or other qualify verification systems), telemetry devices, presence sensors (e.g., photo detectors, optical scanners, proximity switches, etc.), video cameras, and other devices or sub-systems. In an example environment, these industrial devices and systems can reside on a plant (operational technology) network 116, [0081]);
(D) acquiring a plurality of data from each of the plurality of sensors and each of the plurality of cameras through the control system, wherein the plurality of data includes a plurality of point clouds and a plurality of video stream data ([0147], some embodiments of monitoring component 316 can also be configured to analyze other types of information received from video capture devices 1414 that support such information. For example, one or more of the video capture devices 1414 can support capture of infrared or ultraviolet data, and to provide this information in addition to or as an alternative to video data 1412. Monitoring component 316 can analyze this information to determine whether a temperature of a machine or a mechanical component is excessive. [0147] In another example, one or more of the video capture devices 1414 may be a time-of-flight (TOF) optical scanner or sensor, which generates distance information, (e.g., point cloud or depth map information) for objects and surfaces within the scanner's field of view. [0147], In such embodiments, monitoring component 316 can be configured to correlate object recognition results with the distance information, and generate a notification directed to a wearable appliance or an industrial controller in response to determining that a result of this correlation satisfies a defined criterion);
(E) processing the plurality of data through the central controller, wherein the plurality of point clouds is converted to mapping data superimposed with the plurality of video stream data ([0150], Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue. In some embodiments, if the user is located on the plant floor at the time of the notification, rendering component 308 can render a VR/AR presentation that superimposes directional arrows over the user's natural view of his or her environment directing the user to the source of the issue. The directional arrows may first guide the user to the machine or area at which the issue was detected. [0150], The direction of the arrows, as well as the location of the arrow graphics on the display screen of the wearable appliance 206, are a function of the user's current location and orientation, as determined by the location and orientation data 606); and 
(F) Displaying the processed data onto the VR display system through the central controller ([0150], Notifications can take the form of a superimposed message rendered on the user's wearable appliance 206 identifying the nature of the issue. In some embodiments, if the user is located on the plant floor at the time of the notification, rendering component 308 can render a VR/AR presentation that superimposes directional arrows over the user's natural view of his or her environment directing the user to the source of the issue. The directional arrows may first guide the user to the machine or area at which the issue was detected. [0150]. The direction of the arrows, as well as the location of the arrow graphics on the display screen of the wearable appliance 206, are a function of the user's current location and orientation, as determined by the location and orientation data 606).
Regarding Claim 2, Galera discloses the steps of: providing control of a plurality of objects in the operational zone through the control system in step (C); wherein the control system is electronically connected to a plurality of objects in the operational zone; and facilitating control of the plurality of objects through the control system, wherein the control system includes a control mechanism for each of the plurality of objects ([0169], Some embodiments of VR/AR presentation system may also allow individual users to customize workflows and to save the customized workflows back to the system 302 in association with their user identity. For example, the VR/AR presentation rendered on the user's wearable appliance 206 may include controls that allow the user to hide or remove one or more steps of the workflow that the user finds unnecessary or unhelpful, thereby resulting in a personalized workflow for the given condition. The user can then save this personalized workflow back to presentation system 302, such that, when another instance of the maintenance or operational issue occurs, the presentation system 302 will provide the user with the modified, personalized version of the workflow rather than the default version. This can afford users a degree of control of the amount of workflow information that is provided via their personalized versions of the workflows. A user may choose to hide certain steps of a workflow as a function of the user's degree of experience or comfort level in addressing the identified issue, [0169]; VR/AR presentation system 302 can create a virtual control panel for an automation system or workstation, and present this virtual control panel to the user's wearable appliance 206. Some embodiments can dynamically generate the virtual control panel based on visual information of the actual control panel collected by the wearable appliance 206 as the user is viewing the control panel. For example, as the user is viewing a control panel, the wearable appliance 206 can obtain a visual snapshot of the panel, identify the locations of the buttons, switches, or other control components on the panel, and generate a virtual representation of the control panel that substantially duplicates the layout of the actual control panel. The user can then virtually interact with this virtual control panel in order to perform remote control of the automation system with which the panel is associate, [0177]).
Regarding Claim 3, Galera discloses the steps of: acquiring geographic location data of the plurality of objects in the operational zone through the control system ([0099], location and orientation component 410 can leverage global positioning system (GPS) technology to determine the user's absolute location, or may be configured to exchange data with positioning sensors located within the plant facility in order to determine the user's relative location within the plant. Location and orientation component 410 can also include orientation sensing components that measure the wearable appliance's current orientation in terms of the direction of the appliance's line of site, the angle of the appliance relative to horizontal, etc. Other types of sensors or algorithms can be supported by embodiments of the wearable appliance 206 for determining a wearer's current location and orientation, including but not limited to inertial measurement units (IMUs) or visual-inertial odometry (VIO). The wearable appliance's system interface component 404 can report the location and orientation information generated by location and orientation component 410 to the VR/AR presentation system 302 as location and orientation data 606, [0099]); wherein the control system includes a plurality of global positioning systems; and sending the geographic location data to the central controller (when rendering component 308 determines that another user's location and orientation data 606 indicates that the user is viewing the control cabinet, the rendering component 308 can render the note on the user's wearable appliance 206 as an overlay on or near the user's view of the control cabinet. Alternatively, rendering component 308 can render a virtual note icon on or near the control cabinet indicating that a virtual note has been attached to the control cabinet. Selection of the virtual note icon using a suitable gesture or verbal command recognizable by the viewer's wearable appliance 206 can cause the text of the note to be displayed, [0170] (to manipulate operation)).
	Regarding Claim 4, Galera discloses the steps of: acquiring the current operating data of the plurality of objects through the control system; wherein the plurality of objects includes a plurality of devices electronically connected to the control system; sending the current operating data to the central controller through the control system ([0066], a monitoring component of the VR/AR presentation system can identify a maintenance issue based on analysis of substantially real-time system data generated by the automation system. In response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance or other client device associated with a qualified plant technician. To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue, [0066]; making adjustments using a plurality of inputs from a specific user through the central controller; sending the adjustments to the control system; and making operating changes of the plurality of objects using the adjustments though the control system (To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, arrows or other indicators that guide the user to the affected machine or device, as well as indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention, [0066]; selection of the industrial controller 1204 or its associated machine can cause rendering component 308 to render on the VR/AR presentation a predefined list of available commands that can be issued for the selected machine. Example commands can include, for example, machine start/stop commands, switch setting adjustments, setpoint adjustments, alarm reset commands, or other such comments. The user can select from among the list of predefined commands using a suitable recognizable gesture or verbal command, and the wearable appliance 206 can issue the selected command to the industrial controller 1204. For example, if the command is a binary instruction-such as an alarm reset command, a start command, or a stop command-the wearable appliance 206 can direct a momentary or latching ON command to the appropriate register of the industrial controller's data table via the plant network (e.g., a CIP network on which the controller resides), causing a logical 1 bit to be written to the register. In the case of commands requiring numeric input from the user-such as a setpoint adjustment-rendering component 308 can prompt the user to enter a numeric value using recognizable gestures, [0124]).
Regarding Claim 5, Galera discloses the steps of: wherein the plurality of objects includes a plurality of pieces of equipment ([0066], a monitoring component of the VR/AR presentation system can identify a maintenance issue based on analysis of substantially real-time system data generated by the automation system. In response to detecting such a maintenance issue, the presentation system can deliver a notification to a wearable appliance or other client device associated with a qualified plant technician. To assist the selected user in locating the source of the detected problem, the VR/AR presentation system can superimpose graphics on the user's view of his or her environment that guide the user to the source of the issue. These graphics can include, for example, arrows or other indicators that guide the user to the affected machine or device, as well as indicators that direct the user's focus of attention to specific areas or components of an automation system, machine, or industrial device requiring attention, [0066]).
Regarding Claim 6, Galera discloses the method and system for displaying and controlling objects in an operational zone through a virtual reality system as claimed in claim 2 comprising the steps of: wherein the plurality of objects includes a plurality of tools ([0054], Industrial devices 120 may include both input devices that provide data relating to the controlled industrial systems to the industrial controllers 118, and output devices that respond to control signals generated by the industrial controllers 118 to control aspects of the industrial systems. Example input devices can include telemetry devices (e.g., temperature sensors, flow meters, level sensors, pressure sensors, etc.), manual operator control devices (e.g., push buttons, selector switches, etc.), safety monitoring devices (e.g., safety mats, safety pull cords, light curtains, etc.) [tools], and other such devices, [0054]).
Regarding Claim 7, Galera discloses the method and system for displaying and controlling objects in an operational 10 zone through a virtual reality system as claimed in claim 2 comprising the steps of: wherein the plurality of objects includes a plurality of robots (FIG. 27 is an example rendering of an industrial area as viewed through the wearable appliance 206, in which three three-dimensional safety fields 2702 a, 2702 b, and 2702 care rendered. The rendering may be the user's view of an actual industrial area seen through the wearable appliance 206 (e.g., while standing on a gantry overlooking the area), or a view of a scaled graphical representation of the industrial area. Safety fields 2702 a, 2702 b, and 2702 care defined to surround three industrial robots 2704 a, 2704 b, and 2704 c, respectively. The dimensions of each safety field 2702 are obtained by presentation system 302 (or by wearable appliance 206) from the safety zone definition data 2314 for the safety sensor monitoring the corresponding robot 2704, [0218]).
Regarding Claim 8, Galera discloses the steps of: wherein the plurality of objects includes a plurality of motor vehicles ([0148], monitoring component 316 may be configured to detect, based on analysis of TOF distance data obtained from a TOF optical sensor, that an object detected in the video data 1412 is located at a distance from the video capture device 1414 that is less than a defined safe distance. In some embodiments, monitoring component 316 may also determine a type of the object based on imaging analysis of image data obtained from the TOF optical sensor or from another image capture device. If the type of the object corresponds to an object type that is not permitted to be within the defined safe distance (e.g., a human, a vehicle, etc.), and the TOF sensor data indicates that the object is within the defined safe distance, the monitoring component 316 can execute a defined action, para [0148]).
Regarding Claim 9, Galera discloses the steps of: providing a plurality of user accounts managed by the at least one remote server in step (A) ([0083], The virtual and augmented reality presentations can also be customized in accordance with a defined role of the wearer of appliance 206, as specified in user profiles 522 defined for each user of the system. Example user roles that can determine how VR and AR data is presented to a user can include, but are not limited to, line operators, maintenance personnel, plant managers, plant engineers, or other roles, para [0083]), wherein each of the plurality of user accounts is associated with a corresponding personal computing (PC) device; prompting the PC device of a specific user to connect to the central controller through the at least one remote server; and facilitating the specific user's control over the plurality of objects in the operational zone using the central controller and the virtual reality display system through the corresponding PC device ([0121], Rendering component 308 can also filter the data presented to the user based on the user's identity or role, as defined by the user profiles 522. In this regard, user profiles 522 may define the set of information for each machine or device that the user is allowed to view, and rendering component 308 can limit the data that is accessible by the user to those defined sets of data. For example, for users having an "operator" role, rendering component 308 may only allow the user to view data relevant to operation of a machine or automation system (e.g., operating modes, alarm information, running speeds, product counts, etc.). For users having an "engineering" role, rendering component 308 may further allow the user to view firmware information for control devices, industrial control programming (e.g., ladder logic or other programming), network statistics, or other such engineering data, para [0121]; rendering component 308 may also consider information contained in the user profiles 522 when determining a suitable subset of users to be notified. For example, user profiles 522 may define the roles of each user, as well as which production areas of a plant facility each user is assigned to. If the issue is determined to require attention by maintenance personnel, rendering component 308 can identify, based on analysis of the user profiles 522, which users are both identified as maintenance personnel and are assigned to the production area in which the issue was detected, para [0149]).
Regarding Claim 10, Galera discloses the steps of: providing a plurality of virtual reality (VR) controllers to the specific user in the VR display system; wherein each of the plurality of VR controllers is electronically connected to the central controller; and facilitating the specific user's control over the plurality of objects in the operational zone through the plurality of VR controllers in the VR display system ([0070], Authentication component 306 can be configured to confirm authorization of a user to receive and interact with a virtual control panel or other virtual or augmented reality presentation. For example, authentication component 306 can be configured to cross-reference user identification information received from a wearable appliance with control privilege information defined for the identified user. Authentication component 306 may also determine a defined role associated with the user identification information, and grant a level of control privilege commensurate with the user's role. Levels of control privilege controlled by authentication component 306 can include, for example, view-only privileges, full control privileges, limited control privileges whereby a selected subset of virtual control panel functions may be interfaced by the user, or other such access levels, para [0070]; presentation system 302 can infer which devices or systems are currently within the user's field of view. Presentation system 302 can then send suitable virtual or augmented reality presentations (e.g., virtual control panels) to the wearable appliance 206 in accordance with the user's authorization and the identities of the devices and systems currently being viewed. These presentations can include both data generated by the devices or systems being viewed, data generated by other devices or systems (e.g., analytic systems, maintenance history databases, etc.) that has been defined as having an association with the device or system being viewed, or other such information, para [0131]).
Regarding Claim 12, Galera discloses the steps of: providing a solver to the central controller; optimizing the operating data of the plurality of objects in the operating zone per the input from the plurality of VR controllers; and facilitating the specific user's control over the plurality of objects in the operational zone through the central controller ([0159], These notification rules can comprise, for example, rules regarding which types of users or user roles should receive notifications and workflows for different categories of events, restrictions on the types of data that can be presented to each user based on the user's role, location-based restrictions on data presentation, how workflow data should be presented for each type of user, etc., [here the rules categorize..solver functionality] para [0159]; Subsequently, as shown in FIG. 26A, when the presentation system 302 determines that the user is viewing an area corresponding to at least a portion of a defined safety or warning field (e.g., portions of one or more of fields 2402 a, 2402 b, or 2402 c), the wearable appliance 206 can be instructed by presentation system 302 to obtain the safety zone definition data 2314 from the industrial controller 2404 via a wireless communication channel (e.g., using communication stack 1210). The visualization component 408 of wearable appliance 206 can correlate the safety or warning field dimensions defined by the safety zone definition data 2314 with the user's current line of sight in order to appropriately render the graphical representation of the safety or warning field. Other techniques for conveying safety or warning field dimension information to the wearable appliance 206 (or hand-held client device) are within the scope of one or more embodiments. For example, rather than obtaining the safety zone definition data 2314 from industrial controller 2404, wearable appliance 206 may receive the safety zone definition data 2314 from presentation system 302 itself, which may obtain the safety zone definition data 2314 from the safety sensors or from another source, para [0213-0215] [modifying the safety definitions based on situation]).
Regarding Claim 13, Galera discloses the steps of: providing a processing module to the control system of the operating zone in step (D); pre-processing the data acquired from the plurality of sensors and plurality of cameras through the processing unit; and sending the pre-processed data to the central controller before step (E) ([0147], some embodiments of monitoring component 316 can also be configured to analyze other types of information received from video capture devices 1414 that support such information. For example, one or more of the video capture devices 1414 can support capture of infrared or ultraviolet data, and to provide this information in addition to or as an alternative to video data 1412. Monitoring component 316 can analyze this information to determine whether a temperature of a machine or a mechanical component is excessive. In another example, one or more of the video capture devices 1414 may be a time-of-flight (TOF) optical scanner or sensor, which generates distance information (e.g., point cloud or depth map information) for objects and surfaces within the scanner's field of view. In such embodiments, monitoring component 316 can be configured to correlate object recognition results with the distance information, and generate a notification directed to a wearable appliance or an industrial controller in response to determining that a result of this correlation satisfies a defined criterion, para [0147]).
Regarding Claim 14, Galera discloses the steps of: providing a three-dimensional (3D) display to the VR display system in step (F); and display the processed data of the operational zone to the 3D display through the central controller ([0059],To address these and other issues, one or more embodiments of the present disclosure provide a system that generates and delivers augmented reality (AR) or virtual reality (VR) presentations (referred to collectively herein as "VR/AR presentations") to a user via a wearable computer or other client device. VR/AR presentations generated by the system can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility (e.g., a work area, a production line, etc.). The holographic views can be delivered to a wearable visualization computer, which renders the 3D view as a function of the user's current location and/or orientation, para [0059]).
Regarding Claim 15, Galera discloses the steps of: providing a plurality of audio devices to the VR display system; and playing the audio data acquired from the operational zone through the central controller ([0078], Example VR/AR presentations can include both external scaled down views of a factory floor area as well as virtualized first-person views of the plant floor. Visualization component 408 can also render, under the instruction of VR/AR presentation system 302, live or pre-recorded video feeds received from 360-degree cameras (or other types of video or audio capture devices) mounted at selected areas of the plant floor, para [0078]; In some embodiments, the system 302 can collect video (or audio-video) data from one or more cameras distributed throughout the plant environment, and integrate selected sets of this video data with a VR/AR presentation. When 360-degree cameras are used, such embodiments can provide users at remote locations with an interactive live video feed of the plant facility, simulating the user's physical presence on the plant floor, para [0132]. When video capture devices 1414 supporting audio capture are used, monitoring component 316 can also be trained to recognize audio queues indicative of events requiring attention. For example, some machines may emit noise at a recognizable characteristic frequency when experiencing excessive vibration, or when the machine is otherwise running improperly or in a sub-optimal manner Monitoring component 316 can be configured to recognize these audio queues based on analysis of audio-video data received from the video capture device 1414, and initiate delivery of notifications to appropriate personnel, para [0146]).
Regarding Claim 16, Galera discloses the steps of: providing a plurality of viewing devices to the specific user in the VR display system; and providing electronic connection between each of the plurality of viewing devices and the central controller ([0061], For users that are physically located on the plant floor, the VR/AR presentation system can provide automation system data, notifications, and proactive guidance to the user via modification of the user's view of his or her immediate surroundings. Such modifications can include, for example, superimposing data values or indicators on a user's view of a machine or automation system through the user's wearable computer (or other client device capable of rendering a substantially real-time view of the machine or system). The system can customize presentation of this information based on the user's role, location, line of sight, type of wearable device, and/or other contextual information, para [0061]. FIG. 5 is a block diagram of a generalized example architecture including a VR/AR presentation system 302 that renders augmented and virtual reality presentations of an industrial facility. The example industrial environment depicted in FIG. 5 includes one or more industrial controllers 504, HMls 506, motor drives 518, industrial safety systems 520, databases 508 (e.g., data historians, employee databases, inventory databases, etc.), and device documentation repositories 510. The industrial environment may also include other sources of industrial data not depicted in FIG. 5, including but not limited to quality systems (e.g., vision systems or other qualify verification systems), telemetry devices, presence sensors (e.g., photo detectors, optical scanners, proximity switches, etc.), video cameras, and other devices or sub-systems. In an example environment, these industrial devices and systems can reside on a plant (operational technology) network 116, para 0081, para [0193]).
Regarding Claim 17, Galera discloses the steps of: wherein the plurality of viewing devices includes a plurality of VR headsets (Monitoring component 316 can work in conjunction with rendering component 308 to deliver suitable notifications and workflows to wearable appliances associated with appropriate plant personnel, such that the workflows are presented as part of an augmented reality presentation to guide personnel through the process of enacting an appropriate countermeasure to the detected issue. In addition to defining the conditions that define an issue requiring notification, the monitoring rules can also define which employees are to be notified in response to each type of detected performance or maintenance issue, para 0074; FIG. 8 is a partial rendition of an example virtual reality presentation depicting an industrial area, which can be generated by rendering component 308. It is to be appreciated that, due to the constraints inherent in presenting virtual reality presentations via two-dimensional drawings, the example VR/AR presentations illustrated in FIG. 8 and other figures of this disclosure cannot fully depict the VR/AR presentations that are rendered on suitable wearable appliances. In general, the VR/AR presentations rendered by wearable appliances 206 provide surrounded virtual renderings that encompass the user's entire field of view, and transition their line of sight or perspective as the user's location and orientation change, para [0096]).
Regarding Claim 20, Galera discloses the steps of: wherein the plurality of cameras includes a plurality of 3D 360 cameras (The presentation system 302 can also be configured to work in conjunction with video capture devices (e.g., 360-degree cameras, webcams, swivel-based IP cameras, etc.) installed at one or more locations within the plant environment. In an example implementation in which 360-degree cameras are integrated with the system, presentation system 302 can deliver, on request, a live 360-degree video feed of the plant floor to the user's wearable appliance 206. For example, the external view described above can include camera icons representing the 360-degree cameras that are capable of providing a live video feed, para [0060]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. (US 2019/0147655 A1), hereinafter, Galera) in view of Lashmet et al. (US 2009/0046140 A1, hereinafter, Lashmet).
Regarding Claim 11, Galera fails to explicitly disclose comprising the steps of: wherein the plurality of VR controllers includes a plurality of wired gloves.
However, Galera teaches wherein the plurality of VR controllers include virtual wearable appliance (FIG. 21, is an example methodology 2100 for interfacing with an industrial automation system via a virtual control panel using a wearable appliance. Initially,
at 2102, a request for a virtual control panel is sent from a wearable appliance to a VR/AR presentation system, the virtual control panel associated with an automation system (or device) being viewed via the wearable device, para [0193]).
(abstract) and teaches a VR controller includes wired glove (para [0030], external sensors 208 may be attached to a remote device, such as a virtual reality glove, and communicate to synthetic environment builder 210 by wired or wireless means. In this case, external sensors 208 may include motion, position or orientation sensors such as accelerometers, gyroscopes, digital compasses, GPS receivers, pressure sensors, and the like).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galera with the teaching of Lashmet for the purpose of identifying location and spatially aware device positions (Lashmet, para 0018).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. (US 2019/0147655 A1), hereinafter, Galera) in view of DeFaria et al. (US 2017/0105052 A1, hereinafter, DeFaria).
	Regarding Claim 18, Galera fails to explicitly disclose the steps of: providing a plurality of projection devices to the VR display system; projecting the processed data of the operational zone to the plurality of projection devices through the central controller; and wherein the VR display system creates an immersive 3D VR environment for the specific user.
DeFaria is in the field of virtual reality displays (abstract) and teaches providing a plurality of projection devices to the VR display system; projecting the processed data of the operational zone to the plurality of projection devices through the central controller; and wherein the VR display system creates an immersive 3D VR environment for the specific user (An illustrative system 100 for production and distribution of immersive content (e.g., AR and VR) in coordination with non-immersive content (e.g., 2D video with audio, stereoscopic 3D video with audio, non-immersive video games) is shown in FIG. 1. The system 100 may include a set 102 of production activities that produce assets that are shared and used in different ways across related different versions (immersive and non-immersive) of underlying creative content. Creative content includes, for example, video data collected by various camera systems 112, 112, audio data collected and/or generated by audio subsystems (not shown), and computer modeling/animation data created and arranged from various modeling/animation subsystems 108, 110, para [0041]. Different distribution channels each assigned its own server resources may be used to provide content to different sets of end users. For example, a cinema distribution server 130 may distribute immersive and conventional content to cinemas for public performance. For illustrative clarity, one cinema 140 of potentially many cinemas is diagrammed. Each cinema 140 may include its own server 134 used to distribute digital content to one or more theaters each hosting a performance. Each theater (or the theater, if only a single theater is served by the server 143) includes a cinema screen 136 and one or more viewers each wearing an immersive content consumption device, 132, 138, for example, a VR visor or AR headset. The same underlying audio-video program may thereby be distributed in different versions for home and cinema us, para [0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galera with the teaching of DeFaria for the purpose of providing each user with an "objective" experience, a "subjective" experience, or a mixture of objective and subjective experiences (DeFaria, para [0013]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Galera et al. (US 2019/0147655 A1), hereinafter, Galera) in view of Tran et al. (US 2017/0104980 A1, hereinafter, Tran). 
Regarding Claim 19, Galera fails to explicitly disclose the steps of: wherein the plurality of sensors includes a plurality of light detection and ranging (LiDAR) sensors.
However, Galera teaches wherein the plurality of sensors included a plurality of laser scanners (safety zone definition data 2314 defines each safety and warning field in terms of its x-axis and y-axis dimensions. Definition of a safety zone in terms of only two dimensions (e.g., the x and y dimensions illustrated in FIG. 25) may be appropriate in the case of 2D safety sensors, such as oscillating or rotating laser scanners, para 0211).
Tran is in the field of virtual videos (abstract) and teaches a virtual reality system with LIDAR sensors (if the data obtained appears to be sufficient ("yes" at 745), then the process may continue with the calculation of relative rotation and translation between the LIDAR and the camera(s) at 750. It may be assumed that the geometry transformation between a camera and LIDAR is pure translation, therefore the external circular marker should be placed as parallel as possible to the camera used for the image. Conceptually, the image of the marker is rotated virtually and manually to be parallel with the LIDAR points by making sure the circle in the RGB image is exactly a circle instead of an oval, para [0068]. System for capturing live-action three-dimensional video is disclosed. The system includes pairs of stereo cameras and a LIDAR for generating stereo images and three-dimensional LIDAR data from which three-dimensional data may be derived. A depth-from-stereo algorithm may be used to generate the three-dimensional camera data for the three-dimensional space from the stereo images and may be combined with the three-dimensional LIDAR data taking precedence over the three-dimensional camera data to thereby generate three-dimensional data corresponding to the three-dimensional space, abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Galera with the Tran for the purpose of generating three-dimensional data corresponding to the three-dimensional space (Tran, abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        





/VIJAY SHANKAR/Primary Examiner, Art Unit 2622